     Case 3:18-cv-01251-M Document 75 Filed 10/21/20                  Page 1 of 1 PageID 2251



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CUPP CYBERSECURITY LLC, et al.,                     §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §               No. 3:18-cv-1251-M
                                                    §
TREND MICRO, INC., et al.,                          §
                                                    §
                Defendants.                         §
                                                    §

                                               ORDER

        By October 26, 2020, the parties shall confer and file a status report advising the Court

whether the parties support the transfer of Case 3:20-cv-03206-K, CUPP Cybersecurity, LLC et

al v. Trend Micro, Inc. et al. to this Court. If the parties support transfer, the parties shall include

in the status report a recommendation of how the new case should be handled by this Court.

        SO ORDERED.

        October 21, 2020.
                                                        ____________________________________
                                                        BARBARA M. G. LYNN
                                                        CHIEF JUDGE
